Order, Supreme Court, New York County (William A. Wetzel, J.), entered on or about June 26, 2006, which denied defendant’s motion to be sentenced pursuant to the Drug Law Reform Act of 2005, unanimously affirmed.
The court’s determination was an appropriate exercise of discretion. The record shows defendant was a high-level participant in an international narcotics distribution ring, who personally dealt with large amounts of drugs and money, and was apprehended in possession of 50 kilograms of cocaine. Given these facts, the court properly concluded that “substantial justice” dictated denial of resentencing (see e.g. People v Salcedo, 40 AD3d 356 [2007], lv dismissed 9 NY3d 850 [2007]; People v Gonzalez, 29 AD3d 400 [2006], lv denied 7 NY3d 867 [2006]). Concur—Tom, J.P., Saxe, Friedman, Williams and Buckley, JJ.